UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNI'I`ED STATES OF AMERICA

v. Case No. 18-Cr-145

LISA HOFSCI'IULZ and
ROBERT HOFSCHULZ

STIPULATION AND ORDER TO AMEND THE SCHEDULING ORDER

 

Based on the fact that Attorney Brent Nistler is intending to bring on oo-counsel for the
remainder of this case, and as of yet co-counsel is not yet exempted from the Protective Order,
and also based on the anticipated trial date f`or this matter being far enough in the future,

IT IS HEREBY STlPULATED between the parties hereto, by the undersigned, that the
Scheduling Order in the above captioned case should be modified as follows:
1. Motions must be filed by Defendants no later than December 7, 2018 (rather than the

previously ordered date of October 24, 2018.)

2. Responses must be filed no later than December 21 , 2018 (rather than the previously

ordered date of Novernber 7, 2018.)

3. Replies must be filed no later than December 28, 2018 (rather than the previously ordered

date of`November 14, 2018.)

Case 2:18-cr-00145-PP-WED Filed 10/24/18 Page 1 of 3 Document 17

 

Dated this __ Day of October, 2018. _electrom'cally signed by

Zachary Corey
Assistant U.S. Attorney

Dated this _ Day of` October, 2018. _electronically signed by
Brent D. Nistler
Attorney f`or Lisa Hof`SchulZ

 

Dated this _ Day of October, 2018. Jonathan Smith
Attorney for Robert Hof`schulz

2

Case 2:18-cr-00145-PP-WED Filed 10/24/18 Page 2 of 3 Document 17

 

Dat@drt_his ___ Day of`iOctober', 201.8`.

 

Zachary Corey
Assistant U.S. ,Attorney

 

Dated:thji_s»_Day'of'Oatob§r, -2018:. `_ _ ,_ .
y ,B`rent._l}. Nistler ` _
Attorn`.ey for Lisa Hof`sehi-ilz

  
   

 

Dated this;'_i_'-"I`)ay'af o¢mb@r, 201:3. oha '. _. ismail
A_tt_orne_'y for'Robert Hof`schnlz

Qase 2:18-cr-00145-PP-WED Filed 10/24/18 Page 3 of 3 nomQO 17

 

